PRESS RELEASE FOR IMMEDIATE RELEASE: CONTACT: Titanium Metals Corporation John A. St. Wrba 5430 LBJ Freeway, Suite 1700 Vice President and Treasurer Dallas, Texas 75240 (972) 233-1700 TIMET REPORTS SECOND QUARTER 2008 RESULTS DALLAS, TEXAS August 5, 2008 . . Titanium Metals Corporation (“TIMET” or the “Company”) (NYSE: TIE) reported net income attributable to common stockholders of $47.3 million, or $0.26 per diluted share, for the quarter ended June 30, 2008, compared to $76.3 million, or $0.42 per diluted share, for the quarter ended June 30, 2007. The
